Citation Nr: 1105147	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-15 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for 
hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 
1988, from December 1989 to September 1995, and from August 2004 
to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for hypertension, effective August 2, 2006, and assigned a 0 
percent rating; and granted an increased rating from 0 percent to 
10 percent for a lumbar spine disability.  In October 2010, the 
Veteran testified before the Board at a hearing held via 
videoconference. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for adequate 
rating of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).

The Veteran last underwent a VA orthopedic examination in 
December 2006 and last underwent a hypertension examination in 
May 2007.  At his October 2010 hearing before the Board, the 
Veteran stated that in the previous year, his blood pressure 
readings had been higher than those taken at the 2007 examination 
and that due to the poor control of his hypertension, his blood 
pressure medication had been adjusted after that examination.  
With regard to his low back disability, the Veteran stated that 
his back pain had progressed to the point where it was difficult 
for him to get out of bed in the morning due to pain.  He was 
only able to walk or sit for a short period of time without 
experiencing back pain.  He was also experiencing pain that 
radiated to his lower extremities.  The Veteran's last VA 
examinations are somewhat remote.  In addition, he has provided 
evidence that his disabilities may have worsened since the date 
of the latest examinations.  Because there may have been a 
significant change in the Veteran's conditions, the Board finds 
that a new examination is in order.

Also, the Veteran testified at his hearing that he was receiving 
ongoing treatment for his hypertension and low back disability at 
the VA outpatient clinic in New Orleans.  Because the most recent 
treatment records of record are in April 2009, more current 
records should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
records dated from April 2009 to the present 
from the VA Medical Centers in New Orleans 
and in Baton Rouge.  All attempts to secure 
those records should be documented in the 
claims folder.

2.  After the requested development is 
completed, schedule the Veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability, and 
any associated neurological impairment.  The 
examiner should review the claims file and 
should note that review in the report.  Any 
opinion provided should be supported by a 
full rationale.  The examiner should 
specifically provide the following:

a)  Provide the range of motion of the 
lumbar spine (extension, forward 
flexion, left and right lateral 
flexion, and left and right rotation), 
expressed in degrees, and state 
whether there is any favorable or 
unfavorable ankylosis of the spine.

b)  Determine whether the back 
disability results in weakened 
movement, excess fatigability, or 
incoordination.  If feasible, provide 
the degree of additional range of 
motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also express an opinion on whether 
pain significantly limits functional 
ability during flare-ups or when the 
back is used repeatedly over a period 
of time.  That determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.

c)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
state the duration of the episodes 
over the past 12 months.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

d)  Identify any associated 
neurological disabilities associated 
with the service-connected back 
disability.  The severity of each 
neurological sign and symptom should 
be reported.  The examiner should 
conduct any appropriate neurological 
testing needed to provide this 
information.  If a separate 
neurological examination is needed one 
should be scheduled.  Provide an 
opinion as to whether any neurological 
symptomatology equates to mild, 
moderate, moderately severe, or severe 
incomplete paralysis or complete 
paralysis of the sciatic nerve, and 
specify of which lower extremity.  
Moreover, state whether any other 
nerve is affected and if so state the 
severity of the impairment of the 
nerve affected.

3.  Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected hypertension.  The examiner 
should review the claims file and should note 
that review in the report.  The examiner's 
report should set forth all current 
complaints, findings, and diagnoses.  

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

